                                               Case 17-64242-sms                      Doc 22   Filed 07/29/19 Entered 07/29/19 17:30:16                                    Desc
                                                                                                    Page 1 of 1
                                                                                          Form 1
                                                                                                                                                                                                            Page: 1
                                                                      Individual Estate Property Record and Report
                                                                                       Asset Cases
Case No.:      17-64242-SMS                                                                                                                  Trustee Name:        (300320) S. Gregory Hays
Case Name:        MCGAHEE, NANCY CAROL                                                                                                       Date Filed (f) or Converted (c): 08/14/2017 (f)
                                                                                                                                             § 341(a) Meeting Date:       09/19/2017
For Period Ending:        06/30/2019                                                                                                         Claims Bar Date: 05/14/2018

                                                       1                                             2                              3                            4                      5                          6

                                              Asset Description                                   Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                   (Scheduled And Unscheduled (u) Property)                     Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                   Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                      and Other Costs)                                                             Remaining Assets

    1        9025 Green Valley Court, Douglasville, GA 30134-0000, Douglas County                        120,000.00                         14,242.00                                               0.00               155,000.00

    2        2009 Buick LaCross, 26000 miles                                                               4,000.00                               0.00           OA                                 0.00                        FA
             Notice of abandonment filed on 2/12/18, Dkt # 15.

    3        Furniture Clothing and Householdgoods                                                         1,500.00                               0.00                                              0.00                        FA

    4        Clothing                                                                                         300.00                              0.00                                              0.00                        FA

    5        Jewelry                                                                                          200.00                           200.00                                               0.00                        FA

    6        Deposits of money: Hamilton checking                                                             300.00                              0.00                                              0.00                        FA

    7        48 shares Allstate stock                                                                      4,224.00                          9,000.00                                               0.00                 9,000.00
             Shares appear to have split for a total of 96 shares.

    8        80 shares Dean Witter Discover stock                                                          3,717.00                          3,717.00                                               0.00                 3,717.00

    9        Interest in Ins. policies: Voya                                                              Unknown                                 0.00                                              0.00                        FA

    10       Tort claim premises liability claim againt Lane Bryant Hurt at store.                        Unknown                                 0.00                                              0.00                        FA

   10        Assets                Totals       (Excluding unknown values)                           $134,241.00                           $27,159.00                                           $0.00              $167,717.00



         Major Activities Affecting Case Closing:
                                          Trustee is in discussions with Debtor regarding liquidation of Allstate and Morgan Stanley shares and resolution of equity in real property.


         Initial Projected Date Of Final Report (TFR):                        12/31/2019                                Current Projected Date Of Final Report (TFR):                       12/31/2019


              07/29/2019                                                                                                  /s/S. Gregory Hays

                   Date                                                                                                   S. Gregory Hays
